THE THIRTEENTH COURT OF APPEALS

                                   13-17-00143-CV


              Christopher G. Perez and Blue Mariachi Productions, LLC
                                         v.
                       Abraham Quintanilla, Jr., an Individual


                                  On Appeal from the
                    148th District Court of Nueces County, Texas
                         Trial Cause No. 2016DCV-6147-E


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants Christopher G Perez and Blue Mariachi Productions, LLC.

      We further order this decision certified below for observance.

November 29, 2018